Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162156 & (24)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162156
                                                                    COA: 353616
                                                                    Ingham CC: 12-000262-FC
  CALVIN B. WARE,
            Defendant-Appellant.

  _________________________________________/

         By order of April 2, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 10, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant’s motion for relief from
  judgment is prohibited by MCR 6.502(G). The motion to expand record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 6, 2021
         t0628
                                                                               Clerk